DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


TO THE SPECIFICATION

P1/L7 has been amended to recite:  “January 31, 2019, now US Patent No. 10,818,925, which is a divisional of US Patent Application No. 15/051,497, filed”


Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant independent claim 1 discloses a positive electrode ink including an active material comprising a meal oxide, a polymer binder as set forth in the claim, a conductive additive as set forth in the claim, a doping solution comprising an ionic liquid and electrolyte salt comprising the anions and cations and the explicit salt compounds as set forth in the claim.
A number of prior art references were identified as being pertinent to the aforementioned limitations of the positive electrode ink of instant independent claim 1:

Lu et al. (US 2011/0287316) discloses in Figs 1-24, a secondary battery ([0003]) including a cathode and anode ([0255]) in a gel polymer electrolyte comprising 1-ethyl-3 -methylimidazolium bis(trifluoromethylsulfonyl)imide ([0248], [0255]).  However, this ionic liquid material is part of the gel electrolyte and not specifically applied to the cathode material.

Kishi et al. (US 2007/0026318) discloses in Figs 1-9, a secondary battery ([0003]) including positive and negative electrodes ([0042]).  Ionic liquids utilized in the electrolyte include imidazolium and pyrrolidinium containing materials ([0063]).  However, these ionic liquid compounds are part of the electrolyte and not specifically part of the positive electrode.

Kurihara et al. (US 2005/0081370) discloses in Figs 1-17, a secondary battery (ref 100) including cathodes and anodes ([0094]) laminated with imidazolium and pyrrolidinium containing materials ([0013], [0062]).  However, these materials are utilized as part of an electrolyte solution and are not explicitly part of a positive active electrode material.

Dunstan et al. (US 7,582,380) discloses in Figs 1-17, a lithium ion secondary battery (Abstract) including 1-ethyl-3 -methylimidazolium cation materials therein (C5/L50-67).  However, these cation materials are utilized as electrolyte components and not specifically part of the positive electrode.

Lipilin et al. (US 2006/0019132) discloses in Figs 1-6, an electrochemical cell (Abstract) including a cathode having an ionic liquid therein ([0030]).  However, this ionic liquid isn’t any of the materials of the instant claims and furthermore the type of electrochemical cell is different than what is set forth in the instant claims.

Nishimura et al. (US 2013/0059202) discloses a secondary battery (Abstract) including an ionic liquid comprising 1-ethyl-3-methylimidazolium tetrafluoroborate ([0106]).  However, this ionic liquid is utilized as an electrolyte material and not part of the positive active material in the electrode.

Tucholski (US 2006/0216586) discloses in Figs 1-26, a secondary battery ([0002]) including a positive electrode comprising an electrolyte salt therein ([0054], [0059]).  However, the salts of the reference do not include the specific types of salts and ionic liquids as set forth in the instant claims.

However, as described above, none of these references disclose nor render obvious, alone nor in combination, all of the limitations of instant independent claim 1 above, including the specific ionic liquid and salt compounds within a positive electrode ink.  As such, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725